DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 6-9, and 11 of U.S. Patent No. 10,575,292 (hereinafter called “the ’292 Patent”).  
Although the conflicting claims are not identical, they are not patentably distinct from each other for at least the following reasons.

Regarding claim 1 of the present application, claim 1 of the ’292 Patent is directed towards a method performed by a base station that mirrors the method performed by a terminal device of claim 1 of the present application.  Claim 1 of the ’292 Patent discloses the details of the limitations of claim 1 of the present application (and additional limitations) from the perspective of a base station.  It would have been obvious to one of ordinary skill in the art to omit the missing elements of claim 1 of the ’292 Patent and to implement a terminal device method that receives the signals transmitted by the base station device method of claim 1 of the 

Claims 9 and 17 of the present application are similarly rejected under obviousness-type double patenting for reason similar to those stated above in view of claims 6 and 11 of the ’292 Patent. 

Claims 2, 10, and 18 of the present application are disclosed by claims 1, 6, and 11 of the ’292 Patent and are thus rejected under obviousness-type double patenting.  

Claims 3, 11, and 19 of the present application are disclosed by claims 1, 6, and 11 of the ’292 Patent and are thus rejected under obviousness-type double patenting.  

Claims 4, 12, and 20 of the present application are disclosed by claims 1, 6, and 11 of the ’292 Patent and are thus rejected under obviousness-type double patenting.  

Claims 5 and 13 of the present application are disclosed by claims 1 and 6 of the ’292 Patent, which disclose at least the optional limitation that the resource set comprises a set divided into control channel elements, and are thus rejected under obviousness-type double patenting.  

Claims 6 and 14 of the present application are disclosed by claims 2 and 7 of the ’292 Patent and are thus rejected under obviousness-type double patenting.  

7 and 15 of the present application are disclosed by claims 3 and 8 of the ’292 Patent and are thus rejected under obviousness-type double patenting.  

Claims 8 and 16 of the present application are disclosed by claims 4 and 9 of the ’292 Patent and are thus rejected under obviousness-type double patenting.  

Claims 1, 2, 5, 7, 9, 10, 13, 15, 17, and 18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4, 6, 8, 11, 13, and 15 of U.S. Patent No. 9,706,542 (hereinafter called “the ’542 Patent”).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the present application are broader than claims in the ’542 Patent.
Regarding claim 1 of the present application, claim 1 of the ’542 Patent contains every element and thus anticipates claim 1 of the present application.  Claim 1 of the present application therefore is not patently distinct from the earlier patent claims and as such is unpatentable under obviousness-type double patenting.  A later claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  
Stated another way, claim 1 of the present application is merely a broader version of claim 1 of the ’542 Patent in that it omits one or more elements of claim 1 of the ’542 Patent.  Omission of an element whose function is not needed would be obvious to one of ordinary skill in the art.  Specifically, it would have been obvious to one of ordinary skill in the art to eliminate these limitations from the ’542 Patent.

9 and 17 of the present application, claims 8 and 15 of the ’542 Patent similarly disclose the claim limitations and are thus rejected under obviousness-type double patenting for reasons similar to those stated above.   

Regarding claims 2, 10, and 18 of the present application, claims 1, 8, and 15 of the ’542 Patent similarly disclose the claim limitations and are thus rejected under obviousness-type double patenting for reasons similar to those stated above.   

Regarding claims 5 and 13 of the present application, claims 6 and 13 of the ’542 Patent similarly disclose the claim limitations and are thus rejected under obviousness-type double patenting for reasons similar to those stated above.   

Regarding claims 7 and 15 of the present application, claims 4 and 11 of the ’542 Patent similarly disclose the claim limitations and are thus rejected under obviousness-type double patenting for reasons similar to those stated above.   

Claims 1-3, 5, 7-11, 13, and 15-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 12, 13, 15, 21, 33, 34, 36, and 41 of U.S. Patent No. 9,426,796 (hereinafter called “the ’796 Patent”).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the present application are broader than claims in the ’796 Patent.
1 of the present application, claim 12 of the ’796 Patent contains every element and thus anticipates claim 1 of the present application.  Claim 1 of the present application therefore is not patently distinct from the earlier patent claims and as such is unpatentable under obviousness-type double patenting.  A later claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  
Stated another way, claim 1 of the present application is merely a broader version of claim 1 of the ’796 Patent in that it omits one or more elements of claim 1 of the ’796 Patent.  Omission of an element whose function is not needed would be obvious to one of ordinary skill in the art.  Specifically, it would have been obvious to one of ordinary skill in the art to eliminate these limitations from the ’796 Patent.

Regarding claim 9 of the present application, claim 33 of the ’796 Patent similarly disclose the claim limitations and are thus rejected under obviousness-type double patenting for reasons similar to those stated above.   

Regarding claims 17 of the present application, claim 33 of the ’796 Patent similarly disclose the claim limitations and are thus rejected under obviousness-type double patenting for reasons similar to those stated above.   

Regarding claims 2, 10, and 18 of the present application, claims 12 and 33 of the ’796 Patent similarly disclose the claim limitations and are thus rejected under obviousness-type double patenting for reasons similar to those stated above.   

3, 11, and 19 of the present application, claims 12 and 33 of the ’796 Patent similarly disclose the claim limitations and are thus rejected under obviousness-type double patenting for reasons similar to those stated above.   

Regarding claims 5 and 13 of the present application, claims 21 and 41 of the ’796 Patent similarly disclose the claim limitations and are thus rejected under obviousness-type double patenting for reasons similar to those stated above.   

Regarding claims 7 and 15 of the present application, claims 15 and 36 of the ’796 Patent similarly disclose the claim limitations and are thus rejected under obviousness-type double patenting for reasons similar to those stated above.   

Regarding claims 8 and 16 of the present application, claims 13 and 34 of the ’796 Patent similarly disclose the claim limitations and are thus rejected under obviousness-type double patenting for reasons similar to those stated above.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-3, 5, 6, and 8 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Patent Application Publication 2013/0107822 to Papasakellariou et al.

Regarding claim 1: 
Papasakellariou discloses a method comprising:
determining, by a terminal device, a resource set and resource elements (REs) of predetermined overheads in the resource set (disclosed throughout; see paragraph 0068, for example; one resource set is a PRB and the base station determines REs of predetermined overheads (“REs that may be assumed to be used for RS transmissions of various types”)), wherein the REs of the predetermined overheads comprise at least one of following REs: a RE of a channel state information-reference signal (CSI-RS), a RE of a cell-specific reference signal (CRS), or a muted RE (disclosed throughout; as indicated in paragraph 0068, the overhead includes “RS transmissions of various types”; further, as indicated in paragraphs 0009, 00 I 0, and 0067, CRS is one of these “various types” of “RS transmissions”); and 
receiving, by the terminal device from a base station, a control channel on a RE subset comprised in the resource set, wherein the RE subset comprises available REs in the resource set, and the available REs do not include the REs of the predetermined overheads (disclosed throughout; see paragraphs 0028-0029, for example, which disclose that the base station transmits the E-PDCCH according to the allocation of REs; see paragraph 0068, for example; the number of available REs for control channel transmission (the E-CCE size) is obtained according to the total quantity of REs in the PRB and the quantity of overhead REs in the PRB, subtracting the overhead REs to determine the number of available REs).

2:
Papasakellariou discloses the limitations that the RE subset are comprised in one or more control channel elements, and the control channel is carried on the one or more control channel elements (disclosed throughout; as indicated in paragraph 0068, for example, which indicates that the RE subset is divided into one or more E-CCEs which carry an E-PDCCH).

Regarding claim 3:
Papasakellariou discloses the limitations that the one or more control channel elements are mapped in a centralized resource mapping mode (disclosed throughout; the mapping of CCEs is described in paragraph 0068, for example, which indicates that CCEs use REs which are not overhead REs; this mapping is determined centrally (at the NodeB) prior to the transmission of the downlink control channel (E-PDCCH) from the NodeB to the terminals).

Regarding claim 5:
Papasakellariou discloses the limitations that the resource set comprises at least one of a physical resource block (PRB), a physical resource block pair, a precoding resource block group (PRG), a resource block group (RBG), and a set divided into various E-CCE resources (disclosed throughout; as indicated in paragraph 0068, for example, the resource set includes at least a PRB; further, the resource set is divided into a number of E-CCE resources).




6:
Papasakellariou discloses the limitations that the mapping is performed first in a frequency domain and then in a time domain (see step 580 of Figure 5, for example; the E-CCEs will be similarly mapped).

Regarding claim 8:
Papasakellariou discloses the limitations that quantity of the available REs in each control channel element is dynamically changeable (disclosed throughout; see paragraph 0068, for example, which discloses that the number of available REs in each CCE may be changed based at least on the number of OFDM symbols in a PRB, for example).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-

Claims 7, 9-11, and 13-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2013/0107822 to Papasakellariou et al in view of U.S. Patent Application Publication 2011/0019776 to Zhang et al.

Regarding claim 9:
Papasakellariou discloses an apparatus, comprising: 
a storage medium including executable instructions; and 
a processor coupled to the storage medium and configured to execute the executable instructions to cause the apparatus to: 
determine a resource set and resource elements (REs) of predetermined overheads in the resource set (disclosed throughout; see paragraph 0068, for example; one resource set is a PRB and the base station determines REs of predetermined overheads (“REs that may be assumed to be used for RS transmissions of various types”)), wherein the REs of the predetermined overheads comprise at least one of following REs: a RE of a channel state information-reference signal (CSI-RS), a RE of a cell-specific reference signal (CRS), or a muted RE (disclosed throughout; see paragraph 0068, for example; one resource set is a PRB and the base station determines REs of predetermined overheads (“REs that may be assumed to be used for RS transmissions of various types”)); and 
decode control information carried on a control channel on a RE subset comprised in the resource set, wherein the RE subset comprises available REs in the resource set, and the available REs do not include the REs of the predetermined overheads (disclosed throughout; see paragraphs 0028-0029, for example, which disclose that the base station transmits the E-PDCCH according to the allocation of REs; see paragraph 0068, for example; the number of available REs for control channel transmission (the E-CCE size) is obtained according to the total quantity of REs in the PRB and the quantity of overhead REs in the PRB, subtracting the overhead REs to determine the number of available REs).
To the extent that Papasakellariou does not disclose expressly the limitations of a storage medium including executable instructions; and a processor; wherein the executable instructions, when executed by the processor, cause the apparatus to perform the functions above, this is known in the art.  Consider Zhang, for example, which discloses a processor in Figure 3, for example and indicates that this processor can be used to implement the functions of the base station using software stored in memory in the description in paragraph 0111, for example.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Papasakellariou to utilize a processor and storage medium including executable instructions to implement the functions above.  The rationale for doing so would have been to enable the device to be more easily modified to add new functionality or correct errors.  

Regarding claim 17:
Papasakellariou discloses a non-transitory computer-readable storage medium comprising instructions that, when executed by a processor, cause the processor to carry out steps of: 
determining a resource set and resource elements (REs) of predetermined overheads in the resource set (disclosed throughout; see paragraph 0068, for example; one resource set is a , wherein the REs of the predetermined overheads comprise at least one of following REs: a RE of a channel state information-reference signal (CSI-RS), a RE of a cell-specific reference signal (CRS), or a muted RE (disclosed throughout; as indicated in paragraph 0068, the overhead includes “RS transmissions of various types”; further, as indicated in paragraphs 0009, 00 I 0, and 0067, CRS is one of these “various types” of “RS transmissions”); and
receiving a control channel on a RE subset comprised in the resource set, wherein the RE subset comprises available REs in the resource set, and the available REs do not include the REs of the predetermined overheads (disclosed throughout; see paragraphs 0028-0029, for example, which disclose that the base station transmits the E-PDCCH according to the allocation of REs; see paragraph 0068, for example; the number of available REs for control channel transmission (the E-CCE size) is obtained according to the total quantity of REs in the PRB and the quantity of overhead REs in the PRB, subtracting the overhead REs to determine the number of available REs).
To the extent that Papasakellariou does not disclose expressly the limitations of a non-transitory computer-readable storage medium comprising instructions which, when executed by a computer, cause the computer to carry out the steps of the functions above, this is known in the art.  Consider Zhang, for example, which discloses a processor in Figure 3, for example and indicates that this processor can be used to implement the functions of the base station using software stored in memory in the description in paragraph 0111, for example.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Papasakellariou to utilize a processor and storage medium including executable instructions to 

Regarding claims 7 and 15:
Papasakellariou discloses the limitations of parent claims 1 and 9 as indicated above.  Papasakellariou does not disclose expressly the limitations of claim 7 and 15 that a demodulation reference signal (DMRS) port of the one or more control channel elements is dynamically changeable.  However, Zhang discloses a DMRS port index may be dynamically changeable – see paragraphs 0012 and 0099, for example.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Papasakellariou to use dynamically changeable DMRS ports as suggested by Zhang.  The rationale for doing so would have been to enable efficient use of channel resources.  

Regarding claims 10 and 18:
Papasakellariou discloses the limitations that the RE subset are comprised in one or more control channel elements, and the control channel is carried on the one or more control channel elements (disclosed throughout; as indicated in paragraph 0068, for example, which indicates that the RE subset is divided into one or more E-CCEs which carry an E-PDCCH).

Regarding claims 11 and 19:
Papasakellariou discloses the limitations that the one or more control channel elements are mapped in a centralized resource mapping mode (disclosed throughout; the mapping of CCEs is described in paragraph 0068, for example, which indicates that CCEs use REs which are 

Regarding claim 13:
Papasakellariou discloses the limitations that the resource set comprises at least one of a physical resource block (PRB), a physical resource block pair, a precoding resource block group (PRG), a resource block group (RBG), and a set divided into various E-CCE resources (disclosed throughout; as indicated in paragraph 0068, for example, the resource set includes at least a PRB; further, the resource set is divided into a number of E-CCE resources).

Regarding claim 14:
Papasakellariou discloses the limitations that the mapping is performed first in a frequency domain and then in a time domain (see step 580 of Figure 5, for example; the E-CCEs will be similarly mapped).

Regarding claim 16:
Papasakellariou discloses the limitations that quantity of the available REs in each control channel element is dynamically changeable (disclosed throughout; see paragraph 0068, for example, which discloses that the number of available REs in each CCE may be changed based at least on the number of OFDM symbols in a PRB, for example).

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2013/0107822 to Papasakellariou et al in view of U.S. Patent Application Publication 2013/0044727 to Nory et al.

Regarding claim 4:
Papasakellariou discloses the limitations of parent claim 1 as indicated above.  Papasakellariou further discloses the limitations of claim 4 that the resource set is equally divided into resource subsets according to a predetermined quantity of control channel elements in the resource set (disclosed throughout; see paragraph 0068, for example, which discloses that the resource set is divided equally according to the predetermined number of CCEs in the resource set (the aggregation level which is 4 in the example in paragraph 0068)), and for each resource subset: a quantity of available REs for control channel transmission in the each resource subset is obtained according to a total quantity of REs in the each resource subset and a quantity of REs of the predetermined overheads in the each resource subset (disclosed throughout; see paragraph 0068, for example; the number of available REs for control channel transmission (the E-CCE size) is obtained according to the total quantity of REs in the PRB and the quantity of overhead REs in the PRB; this is proportional to the total REs available in each subset and the overhead REs available in each subset because the REs are allocated equally to each E-CCE), wherein the REs of the predetermined overheads comprise: a RE of a cell-specific reference signal (CRS) (disclosed throughout; as indicated in paragraph 0068, the overhead includes “RS transmissions of various types”; further, as indicated in paragraphs 0009, 0010, and 0067, CRS is one of these “various types” of “RS transmissions”), and each resource subset corresponds to a control channel element (disclosed throughout; see paragraph 0068, for  a muted RE.  However, a muted RE is known in the art as another related type of overhead RE.  For example, consider Nory, which discloses this in paragraph 0041.  Nory discloses that RSs can include CRS REs, DMRS REs, CSI-RS REs and muted RS REs which “may be useful for interference measurements”.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Papasakellariou to include muted REs along with the other REs to consider when determining the CCEs for an E-PDCCH.  The rationale for doing so would have been to utilize these REs for interference measurements, while taking them into account when allocating resources for E-PDCCHs.  

Claims 12 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2013/0107822 to Papasakellariou et al in view of U.S. Patent Application Publication 2011/0019776 to Zhang et al in view of U.S. Patent Application Publication 2013/0044727 to Nory et al.

Regarding claims 12 and 20:
Papasakellariou, modified, discloses the limitations of parent claims 9 and 17 as indicated above.  Papasakellariou further discloses the limitations of claims 12 and 20 that the resource set is equally divided into resource subsets according to a predetermined quantity of control channel elements in the resource set (disclosed throughout; see paragraph 0068, for example, , and for each resource subset: a quantity of available REs for control channel transmission in the each resource subset is obtained according to a total quantity of REs in the each resource subset and a quantity of REs of the predetermined overheads in the each resource subset (disclosed throughout; see paragraph 0068, for example; the number of available REs for control channel transmission (the E-CCE size) is obtained according to the total quantity of REs in the PRB and the quantity of overhead REs in the PRB; this is proportional to the total REs available in each subset and the overhead REs available in each subset because the REs are allocated equally to each E-CCE), wherein the REs of the predetermined overheads comprise: a RE of a cell-specific reference signal (CRS) (disclosed throughout; as indicated in paragraph 0068, the overhead includes “RS transmissions of various types”; further, as indicated in paragraphs 0009, 0010, and 0067, CRS is one of these “various types” of “RS transmissions”), and each resource subset corresponds to a control channel element (disclosed throughout; see paragraph 0068, for example, which discloses that the resource set is divided equally according to the predetermined number of CCEs in the resource set (the aggregation level which is 4 in the example in paragraph 0068)).  Papasakellariou does not explicitly disclose the limitations of claim 4 that the REs of the predetermined overheads comprise: a muted RE.  However, a muted RE is known in the art as another related type of overhead RE.  For example, consider Nory, which discloses this in paragraph 0041.  Nory discloses that RSs can include CRS REs, DMRS REs, CSI-RS REs and muted RS REs which “may be useful for interference measurements”.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Papasakellariou to include muted REs along with the other REs to consider when determining .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2013/0039284 to Marinier et al discloses a method for an enhanced control channel.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        February 27, 2021